PER CURIAM.
The trial court determined the money issues in this marriage dissolution *911proceeding by considering a transcript of the parties’ testimony before a hearing examiner and the parties’ written submissions. That record does not contain substantial competent evidence supporting the judgment that appellee wife is in need of permanent periodic alimony, nor that she needs $75 per week. Without prejudice to further proceedings, that part of the judgment is REVERSED; and it is otherwise AFFIRMED. Appellee’s motion for an allowance of fee money for her attorney’s appellate services is PROVISIONALLY GRANTED. Dresser v. Dresser, 350 So.2d 1152 (Fla. 1st DCA 1977).
BOYER, Acting C. J., and SMITH and BOOTH, JJ., concur.